VOYAGEUR MUTUAL FUNDS III Delaware Select Growth Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, Class C, Class R, and Institutional Class Statutory Prospectus dated August 28, 2013 The following replaces the information in the section entitled “Fund summary – Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Portfolio managers Title with Delaware Management Company Start date on the Fund Jeffrey S. Van Harte, CFA Senior Vice President, Chief Investment Officer – Focus Growth Equity May 2005 Christopher J. Bonavico, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Kenneth F. Broad, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Patrick G. Fortier, CFA Vice President, Portfolio Manager, Equity Analyst May 2005 Gregory M. Heywood, CFA Vice President, Portfolio Manager, Equity Analyst May 2005 Daniel J. Prislin, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Christopher M. Ericksen, CFA Vice President, Portfolio Manager, Equity Analyst July 2007 Ian D. Ferry Assistant Vice President, Portfolio Manager, Equity Analyst January 2013 The following is added to the section entitled “Fund summary – Who manages the Fund? – Investment manager” and after the last paragraph in the section entitled “Who manages the Fund – Investment manager”: Delaware Investments has signed an agreement with its Focus Growth Team to establish a new joint venture called Jackson Square Partners.Delaware Management Company intends to seek Board approval to appoint Jackson Square Partners as the sub-advisor to the Fund and to authorize a proxy solicitation to obtain the requisite shareholder approval.If the new sub-advisory arrangements are not approved, Delaware Management Company will pursue an alternative recommendation and the Fund’s Board of Trustees will determine an appropriate course of action. The following replaces the information in the section entitled “Who manages the Fund – Portfolio managers”: Portfolio managers Jeffrey S. Van Harte, Christopher J. Bonavico, Kenneth F. Broad, Patrick G. Fortier, Gregory M. Heywood, Daniel J. Prislin, Christopher M. Ericksen, and Ian D. Ferry comprise the portfolio management team that makes day-to-day investment decisions for the Fund. Each member of the portfolio management team serves as a generalist and has a significant role in making investment recommendations. The Fund is divided into segments with each portfolio manager having investment discretion with respect to his or her assigned segment. No individual member of the portfolio management team has primary responsibility for managing the Fund. Messrs. Van Harte, Bonavico, Broad, Fortier, Heywood, and Prislin assumed responsibility for the Fund in May 2005. Mr. Ericksen assumed responsibility for the Fund in July 2007. Mr. Ferry assumed responsibility for the Fund in January 2013. Jeffrey S. Van Harte, CFA, Senior Vice President, Chief Investment Officer – Focus Growth Equity Jeffrey S. Van Harte is the chief investment officer for the Focus Growth Equity team, which manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining Delaware Investments in April 2005 in his current position, he was a principal and executive vice president at Transamerica Investment Management. Van Harte has been managing portfolios and separate accounts for more than 20 years. Before becoming a portfolio manager, Van Harte was a securities analyst and trader for Transamerica Investment Services, which he joined in 1980. Van Harte received his bachelor's degree in finance from California State University at Fullerton. Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, Equity Analyst Christopher J. Bonavico joined Delaware Investments in April 2005 as a senior portfolio manager on the firm's Focus Growth Equity team, which manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining the firm, he was a principal and portfolio manager at Transamerica Investment Management, where he managed sub-advised funds and institutional separate accounts. Before joining Transamerica in 1993, he was a research analyst for Salomon Brothers. Bonavico received his bachelor's degree in economics from the University of Delaware. Kenneth F. Broad, CFA, Vice President, Senior Portfolio Manager, Equity Analyst Kenneth F. Broad joined Delaware Investments in April 2005 as a senior portfolio manager on the firm's Focus Growth Equity team, which manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining the firm, he was a principal and portfolio manager at Transamerica Investment Management, where he also managed sub-advised funds and institutional separate accounts. Before joining Transamerica in 2000, he was a portfolio manager with The Franklin Templeton Group and was a consultant in the business valuation and merger and acquisition group at KPMG Peat Marwick. He received an MBA from the University of California at Los Angeles and his bachelor's degree in economics from Colgate University. Patrick G. Fortier, CFA, Vice President, Portfolio Manager, Equity Analyst Patrick G. Fortier joined Delaware Investments in April 2005 as a portfolio manager on the Focus Growth Equity team, which manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining the firm, he was a portfolio manager at Transamerica Investment Management. Before joining Transamerica in 2000, he worked for OLDE Equity Research as an equity analyst. Fortier received his bachelor's degree in finance from the University of Kentucky. Gregory M. Heywood, CFA, Vice President, Portfolio Manager, Equity Analyst Gregory M. Heywood joined Delaware Investments in April 2005 as a portfolio manager and analyst on the firm's Focus Growth Equity team, which manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining the firm, he was a research analyst at Transamerica Investment Management. Before joining Transamerica in 2004, he worked as a senior analyst for Wells Capital Management from 2003 to 2004 and Montgomery Asset Management from 1996 to 2003, where he was responsible for emerging market equity research. From 1993 to 1995, he was an analyst at Globalvest Management and Valuevest Management, where he researched emerging market and developed international market companies. Heywood received a bachelor's degree in economics and an MBA in finance from the University of California at Berkeley. Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, Equity Analyst Daniel J. Prislin joined Delaware Investments in April 2005 as a senior portfolio manager on the firm's Focus Growth Equity team, which manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining the firm, he was a principal and portfolio manager at Transamerica Investment Management, where he also managed sub-advised funds and institutional separate accounts. Prior to joining Transamerica in 1998, he was a portfolio manager with The Franklin Templeton Group. Prislin received an MBA and bachelor's degree in business administration from the University of California at Berkeley. Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, Equity Analyst Christopher M. Ericksen joined Delaware Investments in April 2005 as a portfolio manager on the firm's Focus Growth Equity team, which manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining the firm, he was a portfolio manager at Transamerica Investment Management, where he also managed institutional separate accounts. Before joining Transamerica in 2004, he was a vice president at Goldman Sachs. During his 10 years there, he worked in investment banking as well as investment management. Ericksen received his bachelor's degree from Carnegie Mellon University, with majors in industrial management, economics, and political science. Ian D. Ferry, Assistant Vice President, Portfolio Manager, Equity Analyst Ian D. Ferry became a portfolio manager on the Focus Growth Equity team in January 2013. This team, which is based in San Francisco, is responsible for large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining Delaware Investments in November 2011 as an equity analyst, Ferry was an equity research analyst with Fidelity from August 2010 to October 2011. Before that, he completed an internship as an analyst with Carlson Capital in summer 2009. Previously, he worked with HarbourVest Partners from 2005 to 2008 in its private equity group, where he analyzed and completed growth equity investments and leveraged buyouts for the firm. Ferry began his career with Houlihan Lokey in 2004 as a financial analyst. He earned a bachelor's degree in finance from Tulane University. Ferry also earned an MBA, with a concentration in management, from The Wharton School of the University of Pennsylvania in 2010. The SAI provides additional information about the portfolio managers' compensation, other accounts managed by the portfolio managers, and the portfolio managers' ownership of Fund shares. Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated February 18, 2014.
